Citation Nr: 1242640	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-30 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from January 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  These claims were previously remanded by the Board in November 2010 for further evidentiary development.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The record does not reflect a current diagnosis of hearing loss.  

2.  The Veteran's tinnitus did not manifest during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2012).  

2.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in January 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in January 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of occupational treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  According to a Supplemental Statement of the Case (SSOC) notice response form dated September 2011, the Veteran had no other information or evidence to submit in support of his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its November 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for an audiometric examination and that he attended this examination.  The AMC later issued a SSOC.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2012).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Analysis

The Veteran contends that he suffers from bilateral hearing loss and tinnitus as a result of noise exposure during active military service.  Specifically, it is his contention that he first noticed a decrease in his overall hearing while serving on an aircraft carrier in 1966 and that he noticed a ringing in the ears in 1967.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a hearing loss "disability" under 38 C.F.R. § 3.385, and, that his tinnitus did not manifest during, or as a result of, active military service.  

The Veteran's service treatment records fail to reflect that he suffered from a chronic hearing loss disability at any time during military service.  In January 1966, the Veteran sought treatment for a left ear ache.  However, the service treatment records reflect that this condition resolved upon treatment as there is no evidence of left ear symptomatology past February 1966.  A February 1968 record also indicates that the Veteran could not hear out of his right ear.  The Veteran was noted to be suffering from tonsillitis at this time.  A diagnosis of otitis media was also assigned.  This condition also appears to have resolved upon treatment, as an evaluation of the ears was deemed to be normal during the October 1969 separation examination.  An audiometric evaluation was not performed at the time of separation.  A whisper test was performed and deemed to be 15/15.

While audiometric testing was not performed upon separation, the record contains numerous post-audiometric evaluations demonstrating that the Veteran was not suffering from a chronic hearing loss disability, as defined at 38 C.F.R. § 3.385, within one year of his separation from active duty.  According to an audiometric evaluation performed as part of an August 1974 Civil Service Examination, pure tone thresholds, in dB, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
10
5
LEFT
25
10
15
15
5

The above evidence demonstrates that the Veteran was not suffering from hearing loss as of 1974 - approximately 5 years after his separation from active duty.  As already noted, for VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.  Subsequent audiograms performed through 1999 continue to reflect puretone threshold values of less than 26 dB for all frequencies, bilaterally.  

Subsequent VA treatment records continued to reflect that the Veteran did not suffer from hearing loss or tinnitus falling his separation from active duty.  A January 1997 private record reflects that the Veteran denied a history of ringing in the ears.  According to a June 2001 VA record, the Veteran had no history of impaired hearing.  The Veteran also denied hearing loss upon treatment in November 2001.  The Veteran did report "rare tinnitus" at this time, however.  

The Board recognizes that the previously discussed audiograms failed to contain speech recognition scores.  However, the Veteran was afforded a VA audiometric examination in January 2010 where speech recognition testing was administered, demonstrating that he still did not suffer from a chronic hearing loss disability, as defined at 38 C.F.R. § 3.385.  Audiometric testing revealed, pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
25
LEFT
10
10
10
15
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  Therefore, the Veteran does not suffer from a hearing loss disability for VA rating purposes.  See id.  The examiner also specifically found that hearing sensitivity was within normal limits from 250 to 8000 Hz, bilaterally.  As for the Veteran's reported tinnitus, it was noted that he experienced periodic tinnitus in both ears.  The Veteran reported that he essentially began to notice this condition around 2001 but that he may have been experiencing it for a longer time.  The examiner concluded that it was less likely as not that the Veteran's tinnitus was related to military service.  The examiner explained that the service treatment records were silent for this condition and that the Veteran reported an onset of approximately 10 years earlier.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for bilateral hearing loss.  Numerous audiometric examinations performed since the Veteran's separation from active duty demonstrate that he does not suffer from a hearing loss disability as defined at 38 C.F.R. § 3.385.  The Board recognizes that the Veteran has testified to decreased hearing since military service and that this is certainly something for which he is competent to offer testimony about.  However, the Board is bound in its decisions by the regulations of VA.  38 U.S.C.A. § 7104(c).  Hearing loss is not considered a disability, for VA purposes, until the criteria of 38 C.F.R. § 3.385 are met.  As this has not been satisfied in the present case, the Veteran does not suffer from a hearing loss disability.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a hearing loss disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Likewise, the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for tinnitus.  There is no medical evidence of tinnitus during the Veteran's military service.  In fact, the Veteran reported during his January 2010 VA examination that his tinnitus was not really noticeable until approximately 2001, although it could have started earlier.  As already noted, the Veteran denied tinnitus in January 1997.  A January 1999 treatment report also reflects that the Veteran was not sure at that time whether he suffered from ringing in his ears.  Therefore, the first documented evidence of tinnitus or any associated symptomatology following military service is not until some 30 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  The lack of complaints of tinnitus for approximately three decades after military service, along with the explicit denial of tinnitus in January 1997, tends to suggest that the Veteran has not suffered from chronic symptomatology.  

The Board recognizes that the Veteran testified during his July 2010 hearing that he first noticed his tinnitus in 1967.  The Veteran also asserted in his original claim of November 2006 that he had problems with a constant ringing in his ears since military service.  However, when viewing these statements in conjunction with the remaining evidence of record, the Board does not find them to be credible.  Again, the Veteran denied a history of ringing in the ears in January 1997.  In January 1999, the Veteran indicated that he did not know if he suffered from a history of ringing in his ears or not.  These records greatly call into question the Veteran's more recent assertion that he had in fact been suffering from constant ringing of the ears for more than 30 years.  The Veteran also described his tinnitus as "rare" when receiving treatment in November 2001, again countering his assertion of "constant" ringing since the 1960s.  Reports made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Finally, the Veteran informed the VA examiner of record that he first noticed ringing in his ears sometime around 2001, although it could have existed longer.  Therefore, due to the inconsistencies of the Veteran's statements depending on whether he was seeking medical treatment or filing a claim for VA compensation, the Board does not find his statements of chronic tinnitus since military service to be credible.  

In summary, the Board does not dispute that the Veteran was exposed to noise during military service and that he has subjectively experienced diminished hearing.  However, the audiometric data of record has consistently demonstrated that the Veteran's hearing has been within normal limits (for VA compensation purposes) since 5 years after his separation from military service.  Also, while the Veteran has reported tinnitus since military service in conjunction with his claim for benefits, these assertions are not credible as they contradict a number of statements he previously made to medical physicians.  Finally, the January 2010 VA examiner who reported having been a clinical audiologist for approximately 30 years opined that the Veteran's hearing sensitivity was within normal limits in both ears and that is was less likely as not that the Veteran's tinnitus manifested during, or as a result of, active military service.  As such, the preponderance of the evidence of record demonstrates that the Veteran's hearing loss and tinnitus did not manifest during, or as a result of, active military service.  

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claims of entitlement to service connection for hearing loss and tinnitus must be denied.


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


